Mr. Justice Sharswood
delivered the opinion of the court,
Le Yan & Co. having agreed with the defendant to erect for him certain machinery according to a written specification, abandoned the work before it was finished. The defendant then made a contract with the plaintiffs “ to complete the work as per contract” between W. B. Le Yan & Co. and him. The plaintiffs went on and completed the work, and instituted their action in the court below to recover the amount which the defendant agreed to pay them. No question seems to have arisen on the trial as to the work done by the plaintiffs, but objection was made to their recovery on the ground that the work done by Le Yan & Co. was defective, and prevented the proper operation of the machinery. The learned judge instructed the jury that the plaintiffs had placed themselves in the shoes of the original contractors, and that any defence which would have availed the defendant against them would be equally good as against the plaintiffs.
We think that in this there was error. The defendant took the unfinished work from the hands of the first contractors, and made a new agreement with the plaintiffs to finish it according to the specifications contained in the first contract. The first contract is referred to in the second, only for this purpose. Had the agreement of the plaintiffs been with Le Yan & Co. to go on and complete the work, then indeed they would have stood in their shoes, and could have recovered nothing, except what Le Yan would have been entitled to recover. Here, however, there was an entirely new contract, though the terms and specifications of the old contract were referred to, and incorporated in it as to the work to be done by the plaintiffs. There is not a word in the letter of the defendant accepted by the plaintiffs, which proves the contract, which can justify the conclusion that the plaintiffs had agreed to become responsible, either for the sufficiency of the plan, or of the work done by their predecessors. They were to complete the work, that is do what remained to be done, and if they performed their part in a skilful and workmanlike manner, why should they be answerable, either for the sufficiency of the plan, or for the work done by others ? It is true that what they were to receive *337was not to exceed the amount which was due to Le Yan & Co. had they gone on and finished the work — and it is said in defendant’s letter, that if the amount of plaintiff’s bill should exceed the sum thus due, Le Yan & Co. agreed to answer the excess. We may assume that Le Yan & Co. were parties to the arrangement, and did agree as stated in the letter. We can see nothing in this like an assignment by LeVan & Co. of the contract to the plaintiffs, and agreement by them to stand in their shoes. To make the builder of a house responsible for defects in the plan of the architect, would not be any worse, more unsupported by reason and authority, than to visit upon a man who has agreed to complete a work according to specifications, liability for the faults of others who have gone before him.
Judgment reversed and venire facias de novo awarded.